      Case 4:17-cv-01338-RDP-GMB Document 17 Filed 07/10/20 Page 1 of 3                                   FILED
                                                                                                  2020 Jul-10 PM 04:47
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                MIDDLE DIVISION
 REGINALD LENOIR HOLT,         )
                               )
      Petitioner,              )
                               )
 v.                            )                        Case No. 4:17-cv-1338-RDP-GMB
                               )
 WARDEN CHRISTOPHER GORDY, and )
 ATTORNEY GENERAL OF THE       )
 STATE OF ALABAMA,             )
                               )
      Respondents.             )

                                  MEMORANDUM OPINION
       On May 15, 2020, the Magistrate Judge entered a report recommending that the court

dismiss with prejudice Petitioner Reginald Holt’s untimely petition for a writ of habeas corpus.

(Doc. # 11). The Magistrate Judge advised the parties of their right to file specific written

objections within 14 days. (Doc. # 11). After the court granted Holt’s motions for an extension of

time, Holt filed timely objections on July 6, 2020. (Docs. # 13, 15, 16).

       Holt objects to the Magistrate Judge’s conclusion that his petition is barred by the statute

of limitations. First, Holt argues that he is actually innocent of first-degree rape under Alabama

Code § 13A-6-61(a)(3) because that statute is unconstitutional. (Doc. # 15 at 1–6). This argument

misses the target because only “factual innocence, not mere legal insufficiency,” will overcome a

procedural bar. Bousley v. United States, 523 U.S. 614, 623–24 (1998).

       Next, Holt argues that he is factually innocent of first-degree rape and that the Etowah

County District Attorney “tricked or misled [him] into signing the explanation of rights and guilty

plea form.” (Doc. 15 # at 6, 8). Holt explains that the prosecutor offered him a “20 year split 5 year

sentence” if he pled guilty to one count of rape. (Doc. # 15 at 7). He claims that this occurred

during a hearing, and that after he “signed the waiver of rights and guilty plea document,” the court

                                                  1
      Case 4:17-cv-01338-RDP-GMB Document 17 Filed 07/10/20 Page 2 of 3



suspended the hearing for lunch. (Doc. # 15 at 7). According to Holt, when the hearing resumed,

the prosecutor told him that “he could not get the agreed upon 20 years split 5 years sentence.”

(Doc. # 15 at 7). Holt also alleges that the prosecutor told the court he had six prior felony

convictions even though he has none. (Doc. # 15 at 7).

       These allegations challenge the voluntariness of Holt’s guilty plea, but they do not

constitute “new reliable evidence—whether it be exculpatory scientific evidence, trustworthy

eyewitness accounts, or critical physical evidence”—that was previously unavailable to him to

support his claim that he is actually innocent of the crime itself. Schlup v. Delo, 513 U.S. 298, 324

(1995). Accordingly, Holt has not shown he is actually innocent of the crime, and therefore entitled

to equitable tolling of the statute of limitations. Thus, he has provided no basis upon which to

conclude that his petition is timely.

       Having carefully reviewed and considered de novo all the materials in the court file,

including the report and recommendation and the objections thereto, the court OVERRULES the

objections. The court hereby ADOPTS the report of the Magistrate Judge and ACCEPTS his

recommendation. In accordance with the recommendation, the court finds that the petition is due

to be dismissed as untimely.

       This court may issue a certificate of appealability “only if the applicant has made a

substantial   showing      of    the    denial   of    a   constitutional    right.”   28    U.S.C.

§ 2253(c)(2). To make such a showing, a “petitioner must demonstrate that reasonable jurists

would find the district court’s assessment of the constitutional claims debatable or wrong.” Slack

v. McDaniel, 529 U.S. 473, 484 (2000), or that “the issues presented were adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal

quotations omitted). The court finds Petitioner’s claims do not satisfy either standard.



                                                 2
Case 4:17-cv-01338-RDP-GMB Document 17 Filed 07/10/20 Page 3 of 3



The court will enter a separate Final Judgment.

DONE and ORDERED this July 10, 2020.



                                     _________________________________
                                     R. DAVID PROCTOR
                                     UNITED STATES DISTRICT JUDGE




                                        3
